Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: After further consideration and search of the prior art, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims. In addition to the prior art cited in previous office actions, the following, newly discovered publications are particularly relevant to applicant claims, yet fail to teach or suggest in reasonable combination the limitations recited in the independent claims:
Park et al. (US 2018/0218739) discloses performing authentication using a voice print based on determining that a voice input requires authentication (Fig.2, Fig.4 Fig.5 and Fig.9; [0046 – 0067] [0074 – 0098] [0131 – 0139]). However, Park et al. fails to teach or suggest the specific limitations associated with performing authentication as recited by the independent claims.
Beal et al. (US 9,147,054) discloses performing authentication based on determining that a voice input requires authentication (Fig.4 – Fig.7; column 14 lines 1 - column 18 line 41). However, Beal et al. fails to teach or suggest the specific limitations associated with performing authentication as recited by the independent claims.
Funane (US 10, 911,446) discloses performing authentication based on determining that a voice input requires authentication (Fig.12 and Fig.13; column  18 line 1 – column 20 line 44, column  22 lines 3 – 5 and 38 - 67). However, Funane fails to teach or suggest the specific limitations associated with performing authentication as recited by independent claims 10 and 16. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SONIA L GAY/Primary Examiner, Art Unit 2657